                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO

                                                Clerk's Minutes

                                        PRELIMINARY HEARING
                                  Before the Honorable Robert H. Jacobvitz

_x_ Patti G. Hennessy, Law Clerk
_x_ I certify that an electronic sound
recording of this proceeding was made.

FTR Recorded Proceeding_x__
TIME COMMENCED:___9:45 am ____
02/24/2021 09:45 am

MATTER/APPEARANCES/CASE NAME/NUMBER:
Status Conference

Dtr: Jay Hume, phone
DLJ Mortgage Capital, Inc.: Betsy Dranttel, phone
UST: Jaime Pena, phone


Michael Jacques Jacobs, Case No. 19-12591-j11

SUMMARY:
FH: on the Motion for Relief from Stay and on the Debtor's Objection to Claim #6 is set for
4/22/21 at 9:30 a.m. With the consent of the parties, counsel/witnesses/ parties may appear at the
final hearing by video. The Court fixed a discovery deadline of 3/31/21 for the Objection to
Claim; the deadline to respond or object to written discovery is shortened to 14 days from the
date of service. The Court fixed a deadline of 4/8/21 for the parties, if they wish, to file amended
witness and exhibit lists and to exchange exhibits relating to the Motion for Relief from Stay and
to file witness and exhibit lists and to exchange exhibits relating to the Objection to Claim. If the
debtor files a motion for relief/reconsideration of the Court's memorandum opinion on
standing/issue preclusion, the Court shortened the deadline to respond to the motion to 14 days,
and shortened the optional reply deadline to 7 days. The Court will enter a scheduling order
resulting from this hearing.




Case 19-12591-j11          Doc 128       Filed 02/24/21      Entered 02/24/21 10:56:59 Page 1 of 1
